NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                ______________________

     ROBERT B. MILGROOM, NADA MARTL,
             Plaintiffs-Appellants

                           v.

                  UNITED STATES,
                  Defendant-Appellee
                ______________________

                      2015-5145
                ______________________

    Appeal from the United States Court of Federal
Claims in No. 1:15-cv-00193-MBH, Judge Marian Blank
Horn.
                ______________________

                Decided: June 10, 2016
                ______________________

   ROBERT B. MILGROOM, Miami Beach, FL, pro se.

   NADA MARTL, Miami Beach, FL, pro se.

    DOUGLAS GLENN EDELSCHICK, Commercial Litigation
Branch, Civil Division, United States Department of
Justice, Washington, DC, for defendant-appellee. Also
represented by BENJAMIN C. MIZER, ROBERT E.
KIRSCHMAN, JR., DEBORAH A. BYNUM.
                ______________________
2                                            MILGROOM   v. US




     Before PROST, Chief Judge, PLAGER and LOURIE,
                    Circuit Judges.
PER CURIAM.
    Robert B. Milgroom (“Milgroom”) and Nada Martl
(“Martl”) (collectively, “the Appellants”) appeal from the
decision of the United States Court of Federal Claims
(“the Claims Court”) dismissing their complaint for lack of
subject matter jurisdiction. See Milgroom v. United
States, 122 Fed. Cl. 779 (2015). Because the Claims Court
did not err in dismissing the complaint, we affirm.
                       BACKGROUND
                              I
    In 1987, Mary Valvanis, John Valvanis, and George
Valvanis (collectively, “Valvanis”) filed a lawsuit against
Milgroom in the Superior Court for the County of Norfolk,
Massachusetts, alleging that Milgroom “illegally used his
influence as an attorney and certified public accountant
for the Valvanis Family business . . . to divert to his own
benefit monies raised by the mortgaging of and sale of the
company assets.” Def.-Appellee’s App. (“D.A.”) 173–74,
222. In October 2005, the state court entered default
against Milgroom after he failed to appear for a final
pretrial conference or otherwise participate in the action.
Id. at 174–75, 223. The state court awarded Valvanis
close to $4 million in damages in 2007. Id. at 175, 224.
     On July 11, 2005, Milgroom filed a bankruptcy peti-
tion in the United States Bankruptcy Court for the Dis-
trict of Hawaii. Id. at 43–44. Prior to filing that petition,
Milgroom married Martl in 2001 and transferred millions
of dollars in cash and other assets to Martl, who then filed
for divorce. Id. at 176–82, 224–27. Martl held the trans-
ferred funds in a foreign bank account and supported
Milgroom financially even after their divorce was final-
ized on June 28, 2005. Id.
MILGROOM   v. US                                        3



    Valvanis did not learn of Milgroom’s bankruptcy filing
until November 2005. Id. at 68–69, 71. On May 12, 2006,
the bankruptcy court found Milgroom in contempt of
court, imposed sanctions against him, granted immediate
relief to Valvanis from the automatic bankruptcy stay
nunc pro tunc as of July 11, 2005, and authorized Valva-
nis to pursue or continue litigation against Milgroom in
any state or Federal court. Id. at 67–84. The bankruptcy
court then entered final judgment dismissing the bank-
ruptcy case with prejudice. Id. at 86–87. Milgroom did
not appeal from the bankruptcy court’s final judgment.
    In March 2006, Valvanis filed a complaint against
Martl in the United States District Court for the District
of Hawaii. Valvanis v. Martl, No. 06-00144 (D. Haw. filed
Mar. 10, 2006) (“Valvanis”); D.A. 94. On May 23, 2006,
Valvanis filed a first amended complaint (“FAC”) adding
Milgroom as a defendant. D.A. 95. Valvanis alleged that
Milgroom and Martl sought to evade Milgroom’s creditors
by using Milgroom’s money to purchase real property
located at 253 Pu’uikena Drive, Honolulu, Hawaii (“the
Hawaii property”) for $5.2 million in cash, transferring
that property and other assets to Martl for no considera-
tion, and then filing for divorce and releasing Milgroom’s
interest in the Hawaii property. Valvanis thus asserted
an equitable interest in the Hawaii property.
    In December 2007, the clerk of the district court en-
tered default against Martl for her failure to answer or
otherwise plead to the FAC. Id. at 185, 230. Valvanis
then filed a second amended complaint (“SAC”) against
Milgroom. In December 2008, the district court entered
default against Milgroom on the SAC for his willful viola-
tions of numerous court orders and rules. Id. at 186, 232.
    In June 2009, the district court granted Valvanis’ mo-
tions for entry of default judgment against Milgroom and
against Martl. Id. at 171–258. The court then entered
final judgment. Id. at 260–63. The court awarded dam-
4                                           MILGROOM   v. US



ages to Valvanis to the extent that they had not been fully
recovered in the Massachusetts action, as well as punitive
damages against Milgroom. The court imposed a con-
structive trust on the Hawaii property and all assets in
that property for the benefit of Valvanis, and directed a
court-appointed receiver to oversee the sale of that prop-
erty to satisfy the judgment. Later in 2009, the receiver
sold the Hawaii property at an auction to a third-party
private entity and provided the net proceeds to Valvanis.
Id. at 264–67. Neither Milgroom nor Martl appealed from
the district court’s final judgment.
                            II
    On March 2, 2015, Milgroom and Martl jointly filed a
complaint against the United States in the Claims Court,
which gave rise to the present appeal. In their complaint,
they alleged that the district court violated the Fourth,
Fifth, and Tenth Amendments to the United States
Constitution by entering a civil judgment against them in
Valvanis, which resulted in the sale of the Hawaii proper-
ty, notwithstanding the automatic bankruptcy stay. Id.
at 32–42. They requested money damages for the alleged
taking of their real and personal properties without just
compensation. Id. The government moved to dismiss for
lack of subject matter jurisdiction. The Claims Court
granted the motion and dismissed the suit for lack of
jurisdiction. Milgroom, 122 Fed. Cl. at 803.
    First, the Claims Court found that Martl had previ-
ously filed two complaints against the United States in
the Claims Court alleging the same claims based on the
alleged taking of the Hawaii property by the district
court, and that the Claims Court had dismissed those
complaints for lack of subject matter jurisdiction. Id. at
790–91. The court concluded in this case that Martl was
barred by claim preclusion and issue preclusion from
bringing her claims for a third time. Id. at 792–96.
Because Milgroom was not a party in the two prior law-
MILGROOM   v. US                                          5



suits filed by Martl, the court concluded that his claims
were not barred by preclusion. Id. at 796.
    But the Claims Court analyzed Milgroom’s and
Martl’s claims collectively and concluded that it lacked
jurisdiction over all of the claims regardless of claim or
issue preclusion. Id. Specifically, the court dismissed the
constitutional claims based on the Fourth Amendment,
the due process component of the Fifth Amendment, and
the Tenth Amendment, because it is well-established that
those provisions are not money-mandating. Id. at 800–01.
The court also concluded that it lacked jurisdiction to
review the alleged taking by the district court because
review of such a judicial takings claim would require the
Claims Court to scrutinize the merits of district court and
bankruptcy court decisions, a task it is without authority
to undertake. Id. at 801–02.
     Finally, the Claims Court found the complaint to be
“frivolous” and barred further filings based on the same
subject matter absent approval by the court. Id. at 803.
   The Appellants timely appealed to this court.        We
have jurisdiction under 28 U.S.C. § 1295(a)(3).
                       DISCUSSION
    We review the Claims Court’s decision to dismiss for
lack of subject matter jurisdiction de novo. Waltner v.
United States, 679 F.3d 1329, 1332 (Fed. Cir. 2012). A
plaintiff bears the burden of establishing jurisdiction by a
preponderance of the evidence, Taylor v. United States,
303 F.3d 1357, 1359 (Fed. Cir. 2002), and “the leniency
afforded pro se litigants with respect to mere formalities
does not relieve them of jurisdictional requirements,”
Demes v. United States, 52 Fed. Cl. 365, 368 (2002) (citing
Kelley v. Sec’y, U.S. Dep’t of Labor, 812 F.2d 1378, 1380
(Fed. Cir. 1987)).
   The Appellants argue that the district court effected
an unconstitutional taking of the Hawaii property and its
6                                           MILGROOM   v. US



contents by supervising the sale of that property “to an
entity that wanted to convert the Property into a small
vacation resort . . . , which would benefit that part of
Hawaii by creating jobs and improving the economy.”
Pls.-Appellants’ Br. 1, 3, 6, 10, 12, 16, 17–18, 22, 23, 31,
32. They challenge the validity of the district court’s
judgment, arguing that Valvanis failed to state a valid
claim, that Valvanis filed their complaint and amended
complaints in violation of the automatic bankruptcy stay,
that the district court lacked jurisdiction over Valvanis’
claims, and that the district court improperly ordered the
sale of the Hawaii property owned by Martl to satisfy
Milgroom’s debt. They also question the validity of the
Massachusetts state court’s judgment. But they contend
that they did not request the Claims Court to review a
district court or bankruptcy court judgment. They allege
violations of due process and other constitutional provi-
sions. Finally, Martl also argues that her claims in this
case were not barred by claim or issue preclusion.
    The government responds that the Claims Court cor-
rectly determined that it did not possess jurisdiction to
entertain the claims asserted by the Appellants for al-
leged violations of constitutional provisions that are not
money-mandating and for review of district court and
bankruptcy court judgments. The government also re-
sponds that the Appellants’ argument is based on a faulty
premise that the automatic bankruptcy stay somehow
deprived the district court of jurisdiction to enter a judg-
ment in 2009, when the dockets of those cases demon-
strate that no action was filed against Milgroom until
after the bankruptcy court lifted the stay.
    We agree with the government that the Claims Court
lacked jurisdiction. The Claims Court is a court of limited
jurisdiction. Brown v. United States, 105 F.3d 621, 623
(Fed. Cir. 1997). Congress created the Claims Court “to
permit a special and limited class of cases to proceed
against the United States,” and the Claims Court “can
MILGROOM   v. US                                         7



take cognizance only of those [claims] which by the terms
of some act of Congress are committed to it.” Hercules
Inc. v. United States, 516 U.S. 417, 423 (1996) (alteration
in original) (citations and internal quotation marks omit-
ted). The Tucker Act, 28 U.S.C. § 1491, limits the juris-
diction of the Claims Court to claims for money damages
against the United States based on sources of substantive
law that “can fairly be interpreted as mandating compen-
sation by the Federal Government.” United States v.
Navajo Nation, 556 U.S. 287, 290 (2009) (internal quota-
tion marks omitted). Here, the Claims Court correctly
determined that none of the Appellants’ claims were tied
to money-mandating statutes or provisions of law or any
contract with the United States, thus depriving the
Claims Court of jurisdiction over their claims.
    Specifically, the Claims Court correctly dismissed the
Appellants’ constitutional claims based on the Fourth
Amendment, the Due Process Clause of the Fifth
Amendment, and the Tenth Amendment. Such claims are
not tied to money-mandating sources of law, and the
Claims Court does not possess jurisdiction to entertain
them. Brown, 105 U.S. at 623–24 (Fourth Amendment);
Crocker v. United States, 125 F.3d 1475, 1476 (Fed. Cir.
1997) (Fifth Amendment due process); Carpenter v. Unit-
ed States, 603 F. App’x 935, 937 (Fed. Cir. 2015) (Tenth
Amendment); Fry v. United States, 72 Fed. Cl. 500, 508
(2006) (“Nothing in the language of [the Tenth Amend-
ment] ‘can fairly be interpreted as mandating compensa-
tion by the Federal Government . . . .’” (quoting United
States v. Mitchell, 463 U.S. 206, 216 (1983))); see also
Milgroom, 122 Fed. Cl. at 800–01 (collecting cases).
    Likewise, the Claims Court correctly dismissed the
remaining judicial takings claims. While the Claims
Court does possess jurisdiction to consider certain takings
claims under the Fifth Amendment, it may only exercise
that jurisdiction when the claimant “concede[s] the validi-
ty of the government action which is the basis of the
8                                             MILGROOM   v. US



taking claim to bring suit under the Tucker Act.” Tabb
Lakes, Ltd. v. United States, 10 F.3d 796, 802–03 (Fed.
Cir. 1993). Here, the Appellants challenge the validity of
the district court’s judgment, which forms the basis of
their takings claim.
    Moreover, as we have explained, the Claims Court
does not possess jurisdiction to review the judgments of
district courts and bankruptcy courts. Shinnecock Indian
Nation v. United States, 782 F.3d 1345, 1352–53 (Fed.
Cir. 2015) (district court); Allustiarte v. United States, 256
F.3d 1349, 1352 (Fed. Cir. 2001) (bankruptcy court); see
also Milgroom, 122 Fed. Cl. at 801–02 (collecting cases).
The Appellants attempt to couch their allegations in
terms of a Fifth Amendment taking by the district court,
but the Claims Court could not review those allegations
without second-guessing the merits of the district court
and bankruptcy court decisions. Thus, the true nature of
the Appellants’ claims is a collateral attack on the final
judgments of the district court and bankruptcy court. The
Claims Court does not possess jurisdiction to entertain
them. Pines Residential Treatment Ctr., Inc. v. United
States, 444 F.3d 1379, 1380 (Fed. Cir. 2006) (“Regardless
of a party’s characterization of its claim, we look to the
true nature of the action in determining the existence or
not of jurisdiction.”) (internal quotation marks and cita-
tion omitted).
    We have considered the Appellants’ remaining argu-
ments and conclude that they are without merit. Accord-
ingly, the Claims Court did not err in concluding that it
lacked jurisdiction over all of the Appellants’ claims. In
light of our resolution of this appeal on jurisdictional
grounds, we need not address the preclusion grounds of
the Claims Court’s decision.
                        CONCLUSION
   For the foregoing reasons, the decision of the Claims
Court is affirmed.
MILGROOM   v. US              9



                   AFFIRMED